Petition for writ of certiorari
to the United States Court of Appeals for the Second Circuit granted limited to questions 1 and 2 presented by the application for the writ which read as follows:
“1. Whether, in the case of a taxpayer on the accrual basis, excess profits taxes paid within a taxable year constitute excess profits taxes ‘paid or accrued within the taxable year’ under Section 122 (d)(6), Section 122 (a) and Section 122 (b)(1) of the Internal Revenue Code of 1939 (‘the Code’) dealing with the computation of the net operating loss deduction.
“2. Whether under Section 122 (d) (6) and Section 122 (b)(1) of the Code the ‘tax imposed by Subchapter E of Chapter 2’ [the excess profits tax] ‘accrued within the taxable year’ is the excess profits tax computed on the basis of the facts existing at the end of such taxable year or whether it is the excess profits tax ultimately determined to be due after application of a carry-back arising in a later year and after giving effect to other circumstances arising in later years.”